Citation Nr: 0412437	
Decision Date: 05/13/04    Archive Date: 05/19/04

DOCKET NO.  02-11 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of a low 
back injury, to include lumbar arthritis, on a direct basis 
or presumptive basis or as residual to service-connected soft 
tissue sarcoma of the right inner thigh.  

2.  Entitlement to service connection for arthritis of the 
right leg on a direct or presumptive basis or as secondary to 
service-connected soft tissue sarcoma of the right inner 
thigh.

3.  Entitlement to a temporary total disability rating based 
upon hospitalization in excess of 21 days for a service-
connected disability.  

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder.  

5.  Entitlement to a rating in excess of 20 percent for 
service-connected residuals of a right thigh muscle injury 
(Muscle Group XIV).  

6.  Entitlement to a rating in excess of 10 percent for a 
service-connected postoperative scar residual to soft tissue 
sarcoma.  

7.  Entitlement to a total disability rating based upon 
unemployability due to service-connected disabilities.

8.  Whether there was clear and unmistakable error in the 
noncompensable rating and effective date assigned for 
residuals of soft tissue sarcoma of the right thigh in a 
rating decision of June 1994.   


REPRESENTATION

Appellant represented by: Polly Murphy, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The claimant served on active duty with the United States 
Army from August 1968 to March 1970, including service in the 
Republic of Vietnam from January 1969 to March 1970.  





This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of June 2002 and 
February 2003 from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma.  

The rating decision of June 2002 denied service connection 
for lumbosacral strain as secondary to service-connected soft 
tissue carcinoma of the right inner thigh, denied service 
connection for arthritis of the right leg as secondary to 
service-connected soft tissue carcinoma of the right inner 
thigh; denied entitlement to a temporary total disability 
rating based upon hospital treatment for a period in excess 
of 21 days for a service-connected disability; denied 
entitlement to a total disability rating based upon 
unemployability due to service connected disabilities; denied 
a rating in excess of 20 percent for service-connected 
residuals of a right thigh muscle injury (Muscle Group XIV); 
and denied entitlement to a rating in excess of 10 percent 
for a service-connected postoperative scar residual to soft 
tissue sarcoma.  

The rating decision of February 2003 determined that new and 
material evidence had been submitted to reopen the claim for 
service connection for post-traumatic stress disorder (PTSD), 
but on de novo review, the RO denied entitlement to service 
connection for PTSD.  

The Board finds that, excepting only the issue of whether new 
and material evidence has been submitted to reopen the claim 
for service connection for PTSD, the RO has failed to conduct 
the required development to substantiate the claimant's 
remaining issues on appeal, or to comply with VA's duty of 
notification to the claimant of required information and 
evidence and of its duty to assist him in obtaining all 
evidence necessary to substantiate his claims.   


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal to reopen the claim for 
service connection for PTSD has been obtained by the RO, and 
VA's duty of notification to the claimant of required 
information and evidence and of its duty to assist him in 
obtaining all evidence necessary to substantiate that claim 
have been fully met.

2.  A rating decision of July 1997 denied service connection 
for PTSD; that decision was not appealed and became final 
after one year.

3.  In October 1999 and subsequently, the claimant undertook 
to reopen his claim for service connection for PTSD by 
submitting additional evidence.

4.  A January 2000 rating decision determined that new and 
material evidence had not been submitted to reopen the claim 
for service connection for PTSD, and the claimant appealed 
that decision.

5.  In April 2002, the claimant submitted additional evidence 
to reopen the claim for service connection for PTSD.  

6.  The additional evidence submitted in April 2002 included 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration; which is neither cumulative nor 
redundant; and which, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  


CONCLUSION OF LAW

New and material evidence having been submitted, the claim 
for service connection for PTSD is reopened.  38 U.S.C.A. 
§§ 5103, 5103A, 5108 (West 2000); 38 C.F.R.  § 3.156(a) 
(2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Whether New and Material Evidence has Been Submitted to 
Reopen the Claim for Service Connection for Post-Traumatic 
Stress Disorder

I.  The Evidence

As noted, the claimant served on active duty with the United 
States Army from August 1968 to March 1970, including service 
in the Republic of Vietnam from January 1969 to March 1970.  

The claimant's DD Form 214 and other service personnel and 
administrative records show that his military occupational 
specialty was Truck Driver (64A); that he received no combat 
awards or decorations for valor; and that he did not receive 
the Combat Infantryman's Badge or the Purple Heart medal.  

The claimant's service medical records include a Report of 
Medical History prepared by the claimant in connection with 
his service entrance examination, in which he denied any 
pertinent trauma or pathology.  His service entrance 
examination, conducted in August 1968, disclosed no 
psychiatric abnormalities.  
A February 1970 service medical report of psychiatric 
examination of the claimant showed that the claimant was 
confined because of violations of the Uniform Code of 
Military Justice, Articles 121 (Larceny and Wrongful 
Appropriation) and 128 (Assault).  It was noted that the 
claimant had two previous Article 15's and one Court Martial 
since arriving in the Republic of Vietnam.  He underwent a 
psychiatric evaluation on February 16, 1970.  On psychiatric 
evaluation, the claimant was found to be a slightly immature 
individual without any serious personality problems, but was 
ambiguous about continued military service.  The reporting 
psychiatrist indicated that there was no psychiatric disease 
or defect in the claimant which warranted disposition through 
medical channels; and that the claimant was and is mentally 
responsible, able to distinguish right from wrong and adhere 
to the right, and had the mental capacity to understand and 
participate in board proceedings.  It was found likely, 
however, that further rehabilitative efforts would be 
ineffective.  The diagnosis was passive-aggressive 
[personality disorder], chronic, mild; manifested by a slight 
immaturity; not due to his own misconduct; existed prior to 
service entry.  No other or additional psychiatric evaluation 
or treatment was shown in the claimant's service medical 
records.  

In a Report of Medical History prepared by the claimant in 
connection with his service separation examination, he cited 
a history of frequent trouble sleeping, and frequent and 
terrifying nightmares, but denied any history of depression 
or excessive worry, or nervous trouble of any sort.  The 
claimant alleged that he has had nightmares since he was 15-
16 years old, with no current problem.  He further denied 
having been treated by clinics, physicians, healers, or other 
practioners within the past five years.  The examining 
physician noted that the claimant related that he had been 
having nightmares since he was 15-16 years old, and had no 
current problem.  The claimant's service separation 
examination, conducted in February 1970, disclosed no 
pertinent abnormalities except for a finding of passive-
aggressive personality disorder, chronic, mild.  

Personality disorders and mental deficiency as such are not 
diseases or injuries 
within the meaning of applicable legislation providing for 
payment of VA disability compensation benefits.  38 C.F.R. 
§ 3.303(c), Part 4, § 4.9 (2003)

In a Statement in Support of Claim (VA Form 21-4138), 
received at the RO on April 17, 1997, the claimant stated 
that he wanted to reopen [sic] his claim for service 
connection for PTSD, and requested a VA examination.  He was 
mailed a PTSD stressor development letter with a form to use 
in identifying particular stressors, including names, dates, 
locations, and unit designations of all individuals killed or 
wounded, but failed to respond to the RO's PTSD stressor 
development letter.  

The RO obtained all service personnel and administrative 
records of the claimant in June 1997.  Those record showed 
that the claimant went to basic training at Fort Polk, 
Louisiana; that on January 23, 1969, he joined the 352nd  
Transportation Company in the Republic of Vietnam, where he 
served as a light vehicle driver; that on January 28, 1969, 
he was assigned to the 321st Transportation Company, in the 
Republic of Vietnam, where he served as a light vehicle 
driver; that on March 31, 1969, he remained with the 321st 
Transportation Company but was assigned as a 
heavy truck driver; that on January 2, 1970, he was a 
prisoner at the United States Army Correctional Holding 
Detachment, Republic of Vietnam, until March 20, 1970, when 
he was returned to United States, where he was discharged at 
Fort Dix, March 21, 1970.  Those records further show that 
the claimant was court-martialed for striking another 
serviceman and for wrongfully appropriating a truck.  Those 
records confirmed that the claimant served in the Republic of 
Vietnam as a truck driver; that he received no combat awards 
or decorations for valor; and that he did not receive the 
Purple Heart medal.  

By RO letter of May 13, 1997, the claimant and his 
representative were provided an RO letter notifying him of 
the evidence needed to substantiate his claim for service 
connection for PTSD, including the details of the inservice 
stressors, such as dates, places, units of assignment at the 
time of the event, description of the event, medals or 
citations received as a result of the events, and the names 
and other identifying information of any other individuals 
involved in the events.  He was further asked to submit 
military records showing any involvement in combat 
operations, wounds received in battle, and awards and 
decorations and official travel outside the continental 
United States, as well as treatment records from private 
physicians, if any, who have treated him for that disability 
since service discharge, including clinical findings and 
diagnoses.  He was informed that if he were not able to 
obtain reports from private physicians, he should complete 
and return medical record release authorizations, and the RO 
would attempt to obtain those records for him.  The claimant 
failed to complete the form provided him to use in 
identifying particular stressors, including names, dates, 
locations, and unit designations of all individuals killed or 
wounded.  He did not provide the names and addresses of any 
physicians claimed to have diagnosed or treated PTSD in the 
claimant.

In June 1997, the claimant submitted a stressor letter in 
which he asserted that he first landed at Bien Hoa Air Base 
under heavy mortar fire; that several soldiers were injured; 
that while driving in his first convoy, he hit a mine and was 
thrown from the truck and slightly injured; that after a fire 
fight, they continued on, but were ambushed before reaching 
their destination; that several guys were killed but he 
doesn't remember their names; that during his 5th or 6th 
convoy, several guys were killed, including one transfer from 
Delta Company who died at his feet; that he can't remember 
his name; that he also witnessed a helicopter crash that same 
day; that he was a night shutler [sic] driver at the Long 
Binh Ammunition depot, where he saw two guys from another 
unit killed by the Viet Cong; that he barely escaped; and 
that he is currently receiving counseling from Mental Health 
Services of Southern Oklahoma.  

A report of VA PTSD examination, conducted in June 1997, 
noted the examiner's review of the claims folder, and cited 
the claimant's statement that he was keeping himself socially 
isolated and apart from people because he cannot get along 
with others; that he had been in multiple fights and lost his 
job because he can not get along with others, but did not 
understand why it happens.  He reported poor sleep, dreams 
and nightmares of events that happened in Vietnam, but could 
not be specific, stating that everything is a nightmare to 
him; that he cannot shake away his past; that his appetite is 
variable based on how he feels on a given day; that he is 
losing weight, but could not state how much weight was lost; 
that he never contemplated suicide; that he has ongoing use 
of alcohol, marijuana, and cocaine; that he has had one DUI; 
and that he has been jailed three or four times for assault.

The claimant further related that after leaving service in 
1970, he worked for about 20 years during which time he held 
two jobs, but had been unemployed since 1994.  He further 
asserted that he was drafted into the Army in August 1968 and 
received a general discharge under honorable conditions in 
March 1970; that he attained the rank of E-5, but was count-
martialed and jailed for nine months because he jumped on an 
orderly and lost his rank.  He asserted that he served in the 
Republic of Vietnam from December 1968 to January 1970 as a 
truck driver, as well as in transportation of heavy 
equipment, but had never been a POW and never received a 
Purple Heart.  

Mental status examination showed that the claimant was alert 
and well-oriented; that he had average grooming; that he 
maintained eye contact 60-70 percent of the time; that his 
speech was normal in flow, volume and vocabulary; that his 
thought processes were focused and goal-directed; that his 
thought processes were positive for auditory hallucinations, 
but he cannot make out what those voices are telling him; 
that he also has visual hallucinations and sees shadows 
moving around, repeatedly asking his girlfriend whether she 
saw it or not.  His mood was described as irritable and 
anxious most of the time and he expressed feelings of not 
fitting into society, while his affect was flat, his insight 
appeared to be poor, judgment appeared to be poor, 
concentration appeared to be impaired (in that he failed 
serial 7's and the word "watch" backward); impaired short-
term memory (could not recollect three objects after 5 
minutes); and that he denied suicidal or homicidal ideas.  
The Axis I diagnosis was poly substance abuse and/or 
dependence; rule out mood disorder and/or psychotic disorder 
secondary to substance abuse; rule out mood disorder 
secondary to general medical condition of soft tissue 
sarcoma; the Axis II diagnosis was personality disorder, not 
otherwise specified, with narcissistic, paranoid and 
antisocial traits; the Axis IV psychosocial stressors were 
identified as problems with primary support system, problems 
with social environment; and problems with employment and 
economy.  The Axis V Global Assessment of Functioning (GAF) 
Score was 65.  The VA psychiatric examiner expressed the 
opinion that, although the claimant asserted that he had 
PTSD, he did not present any convincing evidence that he had 
PTSD; that his presentation was too nonspecific and vague; 
that it appeared that he had mixed psychopathology coexisting 
with polysubstance abuse and/or dependence, a mood disorder 
secondary to substance abuse, a mood disorder secondary to 
his general medical condition and also a mixed personality 
[disorder].  The examiner expressed the opinion that the 
claimant was sufficiently cognitively intact to handle his 
own funds.

A rating decision of July 1997 denied service connection for 
PTSD, noting the absence of a diagnosis of PTSD in the 
claimant.  The claimant and his representative were notified 
of that decision and of his right to appeal by RO letter of 
July 24, 1997.  That decision was not appealed and became 
final after one year.

On October 6, 1999, the claimant submitted additional 
evidence which was described as new and material to the issue 
of service connection for PTSD.  That evidence consisted of a 
September 1999 letter from Dr. T. W. Atkinson, a specialist 
in Internal Medicine, who asserted, in pertinent part, that 
he had reviewed records from the claimant's files; and that 
he noted during his review of the records that the claimant 
has ongoing, fairly significant problems with PTSD, for which 
he will probably require continuing therapy for the rest of 
his life.  

In a Statement in Support of Claim (VA Form 21-4138), 
received at the RO in December 1999, the claimant asked that 
he be afforded a VA PTSD examination, as well as an VA 
examination to evaluate his sarcoma radiation residuals due 
to chemical exposure; and a VA examination to evaluate his 
feet for exfoliation, exudation, itching, and "jungle rot."  
In a January 20, 2000, response from the RO, the claimant and 
his representative were notified that his previous claims for 
service connection for PTSD had been considered but denied; 
that he had been asked to submit new and material evidence by 
the RO letter of July 24, 1997, but had failed to submit any 
such evidence, and that his claim remained denied.  He was 
further advised that he could reopen that claim at any time 
by furnishing additional evidence not previously considered.  

In January 2000, the claimant submitted a document purporting 
to be a Substantive Appeal, although the record shows that no 
Statement of the Case had been issued.  In that document, the 
claimant and his representative stated that they wanted to 
appeal all the issues listed on the Statement of the Case 
[sic]; and that they also wanted to appeal the denial of 
service-connection for PTSD.  He further requested a hearing 
at the RO before a traveling Veterans Law Judge of the Board 
of Veterans' Appeals

In a January 2000 letter from the claimant's representative, 
she enclosed a letter to the claimant from the Social 
Security Administration (SSA) notifying him that he had been 
found to be entitled to disability benefits due to unstated 
disabilities.  She further asserted that "[the claimant] is 
certainly not employable due to service-connected causes, 
i.e., soft tissue carcinoma, chemotherapy, residuals of AO 
herbicide exposure, the need to walk with a cane, PTSD, 
dermatophytosis of the feet, and radiation residuals due to 
sarcoma."  She further asserted that under federal law, it 
is mandatory for the VA to give weight unto the finding of 
another governmental agency as to an individual's ability, 
and that failure to do so is reversible error.  

In a subsequent letter from the claimant's representative, 
received in January 2000, she filed a Notice of Disagreement 
in which she alleged that the VA had paid for the claimant's 
treatment for PTSD at Mental Health Services of Southern 
Oklahoma (MHSSO) in Ardmore, Oklahoma, while continuing to 
deny service connection for PTSD.  

In a February 2000 letter from the claimant's representative, 
she requested that another VA PTSD examination be scheduled.  
With that letter, the claimant's representative submitted a 
report of private psychiatric evaluation of the claimant, a 
report of a private psychologist's evaluation of the 
claimant, and additional records of the claimant from Mental 
Health Services of Southern Oklahoma, dated in May and June 
1997.  She asked that her letter be accepted as a Notice of 
Disagreement with the January [sic] 20, 2000 VA letter 
denying a VA PTSD examination.  

The report of private psychiatric evaluation of the claimant, 
dated in March 1999, stated that the claimant related that he 
had joined the Army around 1968 and served in Vietnam about 
two years; and that he was in transportation in convoys 
moving supplies up for the infantry.  He further stated that 
he saw a lot of fighting and that the convoys were ambushed a 
lot; that he was blown out of a truck on one occasion when he 
hit a mine, but was never seriously injured; that he was in a 
lot of fire fights; that he saw a lot of dead bodies; that 
people in other trucks got killed in front of him; and that 
he went through villages where everyone had been killed 
during the night by the Viet Cong.  The claimant further 
related that after returning from service, he was nervous and 
had difficulty with anger; and that he experienced 
flashbacks.  

Mental status examination disclosed that the claimant was 
well-dressed, appeared quite nervous and tense, often averted 
his gaze and stared into space, but followed conversations 
easily and talked readily.  He stated that he was mildly 
paranoid, but no set delusions were appreciated.  He stated 
that he was quite depressed and sometimes suicidal, talked 
about flashbacks, nightmares, and wanting to be alone; his 
inability to be around people, including his grandchildren, 
because he can't stand the noise and the activity.  His 
memory was intact, and he could remember two items out of 
three after 5 minutes, subtract 7 from 100 serially, and 
interpret simple proverbs appropriately and in an abstract 
manner.  He denied hallucinations and no form of thought 
disorder was found present.  The diagnoses were mild PTSD and 
major depression, and his Axis V Global Assessment of 
Functioning (GAF) Score was estimated as 40.  

The March 1999 report of a private psychologist's evaluation 
of the claimant cited the claimant's report of his military 
service and the stressors he had experienced, as well as his 
statement that he had attended an eight-week course in Anger 
Management at Mental Health Services of Southern Oklahoma in 
Ardmore.  The claimant underwent a battery of psychological 
testing, including the MMPI-II, the Beck Depression 
Inventory, the Post Traumatic Diagnostic Scale, and Rorschach 
testing.  The examining psychologist stated that the 
claimant's MMPI-II testing was considered of doubtful 
validity, and no test results could be drawn from that test 
instrument.  The Beck Depression Inventory was said to 
indicate severe levels of depression consistent with the 
interview data.  The Post Traumatic Diagnostic Scale showed 
that the claimant endorsed 17 out of 17 symptoms, while his 
symptom severity was estimated as severe, and the traumatic 
event was identified as combat.  Rorschach testing showed 
very constricted psychological functioning indicative of an 
underlying depression with questionable social adaptation.  
The Axis I diagnoses were PTSD, chronic, severe; and major 
depression without psychotic features, while his Axis V 
Global Assessment of Functioning (GAF) Score was estimated as 
40.  

Treatment records from Mental Health Services of Southern 
Oklahoma in Ardmore, Oklahoma, showed that the claimant 
attended an eight-week course at that facility between April 
and June 1997.  The claimant asserted that he received 
counseling while in the military; that after his divorce, he 
lost his job and began drug use; that he can't hold a job due 
to anger; and that he wanted to control his anger and 
flashbacks and find a job.  After he was seen six times, the 
claimant related that he was trying to work, but feels that 
it is okay to stop; and that he was trying to abstain from 
drug use and stay sober.  The Axis I diagnoses were PTSD, 
alcohol abuse, and cannabis abuse.

By RO letter of July 17, 2000, the RO requested copies of all 
the medical records relied upon by the SSA in granting SSA 
disability benefits to the claimant.  

In a July 2000 letter from the claimant's representative, she 
filed a Notice of Disagreement with the RO denial of the 
claimant's reopened claim for service connection for PTSD.  
She further asked that a videoconference hearing be scheduled 
before a Veterans Law Judge of the Board of Veterans' 
Appeals.  In an August 2000 letter from the claimant, he 
confirmed that he wanted a videoconference hearing before 
Veterans Law Judge of the Board of Veterans' Appeals.   

Records obtained from the SSA show that the claimant was 
awarded SSA disability benefits, effective January 15, 1998, 
based upon an affective (mood) disorder and an anxiety-
related disorder.  An August 1998 report of psychiatric 
examination of the claimant prepared for the SSA cited the 
claimant's statement that he was unable to work due to his 
back and leg problems; that he was allegedly hospitalized one 
time in Vietnam for "possibly some psychiatric problems"; 
that he saw someone every day for two or three months as an 
outpatient after that; that he was employed in the oil field 
for 18-20 years until he had the cancer problem; that prior 
to that, he did roofing for two or three years; and that 
prior to that, he was in the Army.  The claimant further 
alleged that when his tour in the Army was up, he was having 
flashbacks, so he left the Army; that he has trouble falling 
asleep and staying asleep; and that he has nightmares and 
headaches that will not go away.  Mental status examination 
disclosed that the claimant was well-oriented; that memory 
testing showed that he could do six digits forward but only 
thee backwards; that he could name the current and last two 
Presidents; that he could name five large cities; and that he 
could do serial three's but only very slowly.  He related 
that he has flashbacks of Vietnam.  The Axis I diagnoses were 
schizophrenia and PTSD; no Axis II diagnoses; and an Axis V 
Global Assessment of Functioning (GAF) described as very poor 
to grossly impaired.  

Outpatient treatment from the VAMC, Oklahoma City, showed 
that the claimant was seen in the PTSD clinic in June 1998 
with complaints of flashbacks and insomnia; that later that 
month, he complained of nightmares with night sweats several 
times a week for many years; and that he complained of 
occasional pain in his right inner thigh and sometimes his 
right hip.

In letters from the claimant, received in May 2001, the 
claimant asserted that he hit a land mine while driving a 
truck in Vietnam and was thrown from a truck; that he began 
experiencing low back pain that gets worse as he gets older; 
and that he also has nightmares that make it difficult to 
sleep.  

In April 2002, the claimant submitted outpatient treatment 
records from the VAMC, Oklahoma City, dated fromAugust 1968 
to November 2001, showing that the claimant reported 
increased depression with suicidal ideation, but went out 
with a friend who (he thinks) gave him cocaine, and was no 
longer thinking about suicide.  He had been sleeping well for 
a while, then reported not sleeping well and flashbacks.  He 
had been attending the clinic at Ardmore, but only went 8 
weeks (paid for by VA) because he could not afford to pay.  
In June 1999, he related that he felt better and was not 
suicidal; and that he was sleeping better with Tranzadone.  
The impression was PTSD, likely paranoia.  

Treatment records from the VAMC, Oklahoma City, dated in 
December 1999, show that the veteran reported improvement in 
sleeping, and a depression screen in August 2000 was 
negative, while subsequent depression screens were positive.  

In a letter from the claimant, dated in August 2002, he 
stated that he waived his right to an in-person hearing and 
requested a videoconference hearing before a Veterans Law 
Judge of the Board of Veterans' Appeals.  

A rating decision of February 2003 determined that new and 
material evidence had been submitted to reopen the claim for 
service connection for PTSD, and denied service connection 
for PTSD.  The claimant and his representative were notified 
of those determinations and of his right to appeal by RO 
letter of February 20, 2003, with a copy of that rating 
decision.  The claimant filed a timely Notice of Disagreement 
with the denial of service connection for PTSD, arguing that 
the RO made no effort to verify the stressors alleged by the 
claimant or to notify the claimant what evidence was needed 
to confirm his alleged stressors.  

A Statement of the Case was provided the claimant and his 
representative in June 2003 addressing the issue of 
entitlement to service connection for PTSD.  The claimant 
filed a timely Substantive Appeal (VA Form 9) with respect to 
that issue.  

In August 2003, the claimant submitted a medical record 
release authorization for his counseling records at the 
Mental Health Services of Southern Oklahoma; for his medical 
records from Dr. Loyd Thayer of Ardmore, Oklahoma; for his 
medical records from Memorial Hospital of Southern Oklahoma 
in Ardmore, Oklahoma; and from M.D. Anderson Hospital and 
Tumor Institute of the University of Texas; from Drs. Henry 
and Hamblin of the Urology Clinic in Ardmore, Oklahoma; and 
from the VAMC, Oklahoma City, Oklahoma.

A videoconference hearing was held in October 15, 2003, 
before the undersigned Veterans Law Judge of the Board of 
Veterans' Appeals.  At the outset of that hearing, the 
claimant's representative and the presiding Veterans Law 
Judge of the Board of Veterans' Appeals clarified the issues 
on appeal to be as follows:  Whether new and material 
evidence has been submitted to reopen the claim for service 
connection for PTSD; entitlement to a rating in excess of 20 
percent for service-connected postoperative residuals of 
injury to the right thigh (Muscle Group XIV) from excision of 
a soft tissue sarcoma; entitlement to a rating in excess of 
10 percent for a postoperative residual scar from excision of 
a soft tissue sarcoma; entitlement to service connection for 
a low back disability; entitlement to service connection for 
arthritis of the right thigh; entitlement to a temporary 
total rating based upon a period of hospitalization from July 
1988 to September 1988; and whether there was clear and 
unmistakable error in the rating decision of June 1994 which 
granted service connection for postoperative residuals of 
soft tissue carcinoma of the right thigh, evaluated as 
noncompensably disabling, effective October 10, 1990 (See 
Transcript, pages 2-3).  

The claimant testified that within a few months of arriving 
in the Republic of Vietnam in June 1970, he hit a land mine 
with his truck while on his third convoy and was thrown from 
the truck, causing him to subsequently develop back pain; 
that he received no treatment after that incident, but got on 
another truck and went on to Tay Ninh; that they were always 
ambushed on the way from Long Bihn to Tay Ninh; that he never 
received any treatment for back complaints while on active 
duty; that he was stressed by hitting the land mine; that he 
was further stressed by having to make the convoy runs every 
day knowing that they were going to be frequently attacked 
and ambushed by enemy forces; that they were mortared when he 
flew into Bien Hoa Air Base, without damage to the aircraft 
or the arriving personnel; that while checking for ammo 
within the compound at the Long Bihn ammo dump, they were 
overrun several times; that an individual named Howard Brown, 
from another unit, was shot and killed by a sniper during one 
of their convoys to Tay Ninh; that the named individual was 
in a truck about four or five trucks behind the claimant; 
that while he was stationed at Long Bihn, their base 
sustained incoming fire several times; that they considered 
themselves Combat Truck Drivers; that he sometimes took 
rounds through his truck; that he was required on occasion to 
get a weapon and go to the front line to defend himself; that 
when he underwent a psychiatric evaluation during which he 
was seen every day for six months and had scheduled 
appointments with the psychiatrist; that his violence toward 
his wife and children caused difficulties in his marriage; 
that he first started counseling at Mental Health Services of 
Southern Oklahoma at Ardmore; and that he was first told that 
he had PTSD by a physician at the VAMC, Oklahoma City.  A 
transcript of the testimony is of record.  

Following the testimony, the claimant's representative 
notified the sitting Veterans Law Judge of the Board of 
Veterans' Appeals that she would submit additional 
information, evidence and argument in support of the 
veteran's claims.  

That additional evidence, received at the Board on November 5 
and November 13, 2003, consisted of a psychological 
evaluation of the claimant conducted by a licensed 
psychologist on March 12, 2004 [sic]; a list of the 
claimant's medications; VA outpatient treatment records from 
the VAMC, Oklahoma City, Oklahoma, dated from March 1999 to 
September 2003; a letter from the claimant's representative, 
dated October 16, 2003, in which she reviewed the procedural 
history of the veteran's claims, cited his service in the 
Republic of Vietnam; reiterated the claimant's alleged 
stressors; and called attention to specific findings and 
diagnoses contained in the medical record.  She included a 
list of documents provided, including a buddy statement from 
a former service comrade of the claimant regarding the 
hardships and dangers of their Vietnam service; e-mailed 
internet articles covering the 321st Medium Truck Company 
which was assigned to the 6th Transportation Battalion Motor 
Transport, in Long Bihn, from 1967 to 1972; an article titled 
"Combat Trucking Hazards"; a map of the Vietnam conflict, 
highlighted by the claimant; and another buddy statement from 
a former service comrade of the claimant of their arrival by 
plane in the Republic of Vietnam.  That additional evidence 
has been reviewed and associated with the claims folder.  The 
Board notes that the document identified as the buddy 
statement from a former service comrade of the claimant of 
their arrival by plane in the Republic of Vietnam was not 
included in those documents.  

The purported "buddy statement" submitted by the claimant's 
representative consisted of an e-mail from an individual who 
did not know or serve with the claimant and who stated that 
he served in the 321st Transportation Company from December 
1967 to November 1968, prior to the claimant's service in the 
Republic of Vietnam.  In that document, the writer indicated 
that his unit hauled 45,000 pounds of explosives daily 
through enemy territory with land mines, sniper fire, 
mortar/rocketing/rpgs, and ambushes; that he was taken from 
his truck for medical attention and that the driver who 
replaced him was blown up in his truck by an RPG by three VC.  
As the writer did not serve with the claimant in his unit 
during the period of the claimant's service, such does not 
constitute a "buddy statement" confirming stressors alleged 
by the claimant at the times and places of his service.  
Neither does that correspondence constitute evidence 
confirming any stressor alleged by the claimant during his 
Vietnam service.  

That additional evidence included a map of Vietnam 
highlighted by the claimant to reflect the areas in which he 
operated while in the Republic of Vietnam, including north of 
Saigon to Bien Hoa; west of Saigon to Cu Chi; south of Saigon 
to Tan An; and east of Saigon to Long Tranh.

That additional evidence include an e-mailed article titled 
"Combat Trucking" from Fred Probst, who served in the 566th 
Transportation, and indicated that his unit hauled supplies 
from Cam Rahn Bay to any military site within a two day 
drive.  As the claimant did not serve in the 566th 
Transportation Company while in the Republic of Vietnam, such 
documentation does not serve to verify any claimed stressor 
of the claimant while in the Republic of Vietnam.  

An e-mailed article titled "Letters to the Webmaster" 
described experiences of an individual named Bill Nevius, who 
served in Delta Troop, 3rd   of the 17th Air Cavalry, from 1969 
to 1970, during the period from 1969 to 1970.  He cited 
letters received from Bill DeMusey, who served in the 
Republic of Vietnam from September 30,1969, to September 30, 
1970, and who stated that on he first landed in Long Binh on 
October 6, 1969, then went to Bien Hoa before being stationed 
at Di An; that on November 1, 1969, he was working three 
jobs, spending one week in Long Binh to back up the LURPS 
(Long Range Reconnaissance Patrol), one week at Nhon Trach 
pulling night ambush patrols, and one week at Bien Hoa; that 
on December 28, 1969, while at Long Binh, his unit was 
inserted four times in three days, with pretty heavy 
fighting; that on January 2, 1970, two individuals were 
killed after their patrol was hit by 4 or 5 NVA in a bunker; 
that on January 28, 1970, he was at Di An (12 miles north of 
Saigon, 10 miles south of Long Binh, and 11 miles west of 
Bien Hoa); that on February 18, 1970, he returned from Long 
Binh amid rumors of no more support for the LURPS, and that 
the unit was going to be disbanded and farmed out to other 
units; that in May 1970, they were working at Song Be, Phouc 
Vinh, and Fire Base Rob; that in June 1970, he noted that his 
unit had worked with the 11th Amored Cavalry two months 
previously in Cambodia, and that they were still located at 
Fire Base Rob; that on July 1, 1970, they left Fire Base Rob 
and returned to Nhon Trach (25 miles south of Long Binh) 
pulling 7 days and nights of night ambush and two days of 
standing down at Di An in mid-July 1970 and 8 nights of 
ambush patrol in late July 1970 at Di An, located two miles 
south of Long Binh.  The writer further described his unit's 
incursion from Long Binh into Cambodia in late March or April 
1970, and their stay for the next three months at Fire Base 
Rob; the 11th Armored Cavalry's push into Cambodia sometime 
in May 1970; and that his unit's job was to keep 10 miles of 
road open and secure for the 1st Cavalry.  

As the claimant did not serve in the 566th Transportation 
Company while in the Republic of Vietnam, such documentation 
does not serve to verify any claimed stressor of the claimant 
while in the Republic of Vietnam.  As neither of those 
correspondents served in the veteran's unit at any time, but 
instead served in Delta Troop, 3rd of the 17th Air Cavalry, 
such documentation does not serve to verify any claimed 
stressor of the claimant while in the Republic of Vietnam.  

An e-mail article titled "Gypsy Bandits Move to Quang Tri" 
and written by an individual who served in the 572nd 
Transportation Company ("Gypsy Bandits"), 6th Transportation 
Battalion, 48th Group, Saigon Support Command, indicated that 
he arrived in-country on April 1, 1969; that his init was 
then stationed at Long Binh until late January 1971, running 
line haul convoys throughout a lot of III Corps and some of 
IV Corps; that typical convoys from Long Binh went to Cu Chi, 
Tay Ninh, Quan Loi, Dau Tieng, Xuan Loc, Phuoc Vinh, Phu Loi, 
Bear Cat, Vung Tau, Dong Tam, Can Tho, My Tho, etc. to the 
south; that in mid-January 1971, his unit was transferred to 
Quang Tri, while the 48th Group was deactivated; that in 
Febuary-March 1971, after moving to Quang Tri, 18 of their 
tractors were damaged or destroyed during a pre-dawn rocket 
attack on their motor pool; that around February 12-14, 1971, 
a night convoy to Khe San was ambushed; and that from early 
April until the correspondent left on June 5, 1971, they had 
only a handful of tractors left running out of 60.  As the 
claimant did not serve on the 572nd Transportation Company 
during his period of service in the Republic of Vietnam, such 
documentation does not serve to verify any claimed stressor 
of the claimant while in the Republic of Vietnam.  

An e-mail article titled "Military Police of the Vietnam 
War" was received which was written by an individual who 
served in Vietnam from October 1967 to October 1968 with the 
552nd Military Police, the 300th Military Police, and the 527th 
Military Police companies.  As the claimant did not serve in 
any of those units while in the Republic of Vietnam, and 
arrived in Vietnam after the corresponding Military 
Policeman's period of Vietnam service, such documentation 
does not serve to verify any claimed stressor of the claimant 
while in the Republic of Vietnam.  

An e-mail article titled "Tan An Army Airfield" described 
an airfield located a short distance west of the village of 
Tan An and National Route QL-4, which served as the 3rd 
Brigade Headquarters.  As the claimant did not serve in that 
unit, and has not claimed to have served at that location, 
such documentation does not serve to verify any claimed 
stressor of the claimant while in the Republic of Vietnam.  


II.  Analysis

Under Barnett v. Brown,  83 F.3d. 1380 (Fed.Cir.1996), any 
statutory tribunal must ensure that it has jurisdiction over 
each case before adjudicating the merits, a potential 
jurisdictional defect may be raised by the court or tribunal 
sua sponte or by any party and at any stage in the 
proceedings and, once apparent, must be adjudicated.  Title 
38 U.S.C.A. § 7104(b) does not vary the Board's jurisdiction 
according to how the RO ruled.  Accordingly, the Board must 
independently address the issue of whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for a claimed disability.  

In general, RO decisions which are unappealed become final.  
See  38 U.S.C.A. § 7105;  38 C.F.R. § 20.1103.  The governing 
regulations provide that an appeal consists of a timely filed 
Notice of Disagreement in writing and, after a Statement of 
the Case has been furnished, a timely filed Substantive 
Appeal.  38 C.F.R. 20.200 (2003).  The veteran did not file a 
Notice of Disagreement with the rating decision of July 1997 
denying service connection for PTSD, or the January 2000 
rating decision which determined that new and material 
evidence had not been submitted to reopen the claim for 
service connection for PTSD.  

It is well-settled law that the submission of new and 
material evidence by a VA claimant to reopen a previously 
denied claim is a jurisdictional prerequisite to the 
reexamination of the veteran's claim by VA and the Board.  
The Board is obligated by law to conduct a de novo review of 
this issue.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996);  Butler v. Brown, 9 Vet. App. 167, 171 (1996);  38 
U.S.C.A. §§ 5108, 7104(b).

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  Evans v. Brown, 
9 Vet. App. 273 (1996).

For the purpose of determining whether a case should be 
reopened, the credibility of the evidence added to the 
record, although not its weight, is to be presumed unless the 
evidence is inherently incredible or beyond the competence of 
the witness.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  This presumption is made only for the purpose of 
determining whether the case should be reopened. Once the 
evidence is found to be new and material and the case is 
reopened, the presumption that it is credible and entitled to 
full weight no longer applies.  Justus, 3 Vet. App. at 513.  
Medical records describing a claimant's current condition are 
not material to the issue of service connection.  Morton v. 
Principi, 3 Vet. App. 508, 509 (1992).

To the same point, although "new and material evidence" is 
presumed credible, it must be from a competent source.  The 
Court has noted that "lay assertions of medical causation . 
. . cannot serve as the predicate to reopen a claim under 38 
U.S.C.A. § 5108 (West 1991).  Just as the [Board] must point 
to a medical basis other than its own unsubstantiated opinion 
(Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)), the 
veteran cannot meet his initial burden by relying upon his 
own, or his representative's, opinions as to medical matters.  
Nor can the veteran meet the 'new and material evidence' 
burden of 38 U.S.C.A. § 5108 by relying upon such 
'evidence'."  Moray v. Brown, 5 Vet. App. 211, 214 (1993), 
citing Grottveit v. Brown, 5 Vet. App. 91 (1993).

The Federal Circuit Court has stated that new and material 
evidence determinations are highly factual and "typically 
require[] the comparison of two sets of evidence - that which 
existed prior to the closing of the claim and that produced 
in conjunction with a request to reopen . . . ."  Prillaman 
and Blackwell v. Principi, __ F.3d __, Nos. 03-7012, 03-7036 
(Fed. Cir. Oct. 14, 2003).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R.  
§ 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

In Elkins v. West, 12 Vet. App. 209 (1999), the United States 
Court of Appeals for Veterans Claims (the Court) held the 
Board must first determine whether the veteran has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a finally denied claim reopened under 
38 U.S.C.A. § 5108.  Then, if new and material evidence has 
been submitted, the Board may proceed to evaluate the merits 
of the claim but only after ensuring the VA's duty to assist 
has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. 
App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Once the 
evidence is found to be new and material and the claim is 
reopened, the presumption that the evidence is credible no 
longer applies.  In the following adjudication [i.e., de novo 
review], the RO must determine both the credibility and 
weight of the new evidence in the context of all the 
evidence, both old and new.  Justus v. Principi,  3 Vet. App. 
510, 513 (1992);  Kates v. Brown,  5 Vet. App. 93, 95 (1993).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It may also include statements contained 
in authoritative writings such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1) (2003).  As causative factors of a disease 
amount to a medical question; only a physician's opinion 
would be competent evidence.  Gowen v. Derwinski, 3 Vet. 
App. 286, 288 (1992).

Nothing in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in § 5108 of this title.  38 U.S.C.A. 
§ 5103A(d)(2)(C)(f) (West 2000).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It may also include statements contained 
in authoritative writings such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1) (2002).  As causative factors of a disease 
amount to a medical question; only a physician's opinion 
would be competent evidence.  Gowen v. Derwinski, 3 Vet. 
App. 286, 288 (1992).

As indicated above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
See 38 U.S.C.A. § 5103A (West 2000).  

In general, RO rating decisions that are not timely appealed 
are final.  See 38 U.S.C.A. § 7104 (West 2000); 38 C.F.R. 
§§ 3.104, 20.1103 (2003).  Pursuant to 38 U.S.C.A. § 5108 
(West 2000), a finally disallowed claim may be reopened when 
new and material evidence is presented or secured with 
respect to that claim.

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [to be codified at 
38 C.F.R. § 3.156(a)].  Because the veteran filed his claim 
on April 12, 2002, after that date, the earlier version of 
the law, which follows, remains applicable in this case.  

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of her claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person(s) making them.  See Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
her claim has been satisfied.  See 38 U.S.C.A. § 5103A (West 
2000); Elkins v. West, 12 Vet. App. 209 (1999).

As indicated above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
See 38 U.S.C.A. § 5103A (West 2002).  

In general, RO rating decisions that are not timely appealed 
are final.  See 38 U.S.C.A. § 7104 (West 2000); 38 C.F.R. 
§§ 3.104, 20.1103 (2003).  Pursuant to 38 U.S.C.A. § 5108 
(West 2000), a finally disallowed claim may be reopened when 
new and material evidence is presented or secured with 
respect to that claim.

The record shows that a rating decision of July 1997 denied 
service connection for PTSD.  The evidence of record at the 
time of that determination consisted of the claimant's 
complete service medical records, and his DD Form 214 showing 
that he was a truck driver while in Vietnam; that he received 
no combat awards or decorations for valor; that he did not 
receive the Combat Infantryman's Badge; and that he did not 
receive the Purple Heart medal and was not a prisoner of war.  
That evidence further included the claimant's complete 
service personnel and administrative records (DA-20 and 201 
file), also showing that the claimant was a truck driver 
while in Vietnam; that he received no combat awards or 
decorations for valor; that he did not receive the Combat 
Infantryman's Badge; and that he did not receive the Purple 
Heart medal and was not a prisoner of war.  That evidence 
included a stressor statement from the claimant, received in 
July 1997.  The veteran failed to complete a stressor 
questionnaire providing information in support of his claim 
for service connection for PTSD, even though an RO PTSD 
stressor development letter, dated May 13, 1997, clearly 
informed him of the information needed to substantiate his 
claim.  A report of VA PTSD examination in June 1997 showed 
Axis I diagnoses of polysubstance abuse and/or alcohol abuse; 
rule out mood disorder and/or psychotic disorder secondary to 
substance abuse; rule out mood disorder secondary to a 
general medical condition secondary to soft tissue sarcoma., 
while the Axis II diagnosis was personality disorder, NOS, 
with narcissistic, paranoid, and antisocial traits; and his 
Axis V GAF Score was 65.  The evidence of record at that time 
did not include competent medical evidence diagnosing PTSD in 
the claimant.  The claimant did not file a Notice of 
Disagreement with the rating decision of July 1997 denying 
service connection for PTSD, and that decision became final 
after one year.  

In September 1999, the claimant undertook to reopen his claim 
for service connection for PTSD by submitting a September 
1999 medical report from a private internist, who asserted 
that during a review of the claimant's records, he noted that 
the claimant had ongoing, fairly significant problems with 
PTSD, for which would probably require ongoing therapy for 
the rest of his life.  The records claimed to have been 
reviewed were not identified, and the corresponding internist 
did not himself offer a diagnosis of PTSD in the claimant, or 
relate such to the claimant's period of active service.  A 
rating decision of January 2000 determined that new and 
material evidence had not been submitted to reopen the claim 
for service connection for PTSD, and the claimant was 
notified of that determination and of his right to appeal by 
RO letter of January 20, 2000.   

In a January 2000 letter from the claimant's representative 
stating that he had PTSD, she enclosed an award letter from 
the SSA awarding SSA disability benefits to the claimant 
based upon unstated disabilities.  In February 2000, the 
claimant's representative submitted a March 1999 letter from 
a private psychiatrist who cited stressful events related by 
the claimant as occurring while the claimant was serving in 
the Republic of Vietnam, and offered an Axis I diagnosis of 
PTSD.  She further submitted a March 1999 report of 
psychological evaluation of the claimant showing an Axis I 
diagnosis of PTSD, together with treatment records from 
Mental Health Services of Southern Oklahoma, dated in May and 
June 1997, showing Axis I diagnoses of PTSD, alcohol abuse, 
and cannabis abuse.  A January 2000 rating decision 
determined that new and material evidence had not been 
submitted to reopen the claim for service connection for 
PTSD.  

In April 2002, subsequent to the above-cited decisions, 
additional evidence was added to the record which included VA 
outpatient treatment records from the VAMC, Oklahoma City, 
dated from June 1998 to November 2001 and showing treatment 
for PTSD.  That additional evidence was considered on a de 
novo basis with all evidence previously of record.  

A rating decision of February 2003 determined that new and 
material evidence had been submitted to reopen the claim for 
service connection for PTSD, but on de novo review, denied 
service connection for PTSD.  The claimant and his 
representative were notified of that determination and of his 
right to appeal by RO letter of rating decision of July 1997 
and January 2000 denying service connection for PTSD February 
20, 2003.  

The Board finds that the evidence submitted subsequent to the 
rating decisions of July 1997 and January 2000 included 
competent medical diagnoses of PTSD which was attributed to 
stressors alleged to have been experienced by the claimant 
while serving in the Republic of Vietnam.  In particular, the 
VA outpatient treatment records from the VAMC, Oklahoma City, 
dated from June 1998 to November 2001, showed treatment for 
PTSD which was attributed to stressors alleged to have been 
experienced by the claimant while serving in the Republic of 
Vietnam.  As the credibility and truthfulness of such 
evidence is presumed, pursuant to Justus v. Principi, 3 Vet. 
App. 510, 513 (1992), unless the evidence is inherently 
incredible or consists of statements which are beyond the 
competence of the person(s) making them, the Board finds that 
new and material evidence has been submitted to reopen the 
claim for service connection for PTSD.  

ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for PTSD.



REMAND

The Board finds that VA's duty of assistance to the claimant 
with respect to the issues addressed in the Remand portion 
has not been fully met, and that additional development is 
required in order to satisfy that duty.  With regard to the 
claim of clear and unmistakable error, it appears that some 
VA medical reports dating from 1988, or prior to the date of 
the rating in question, are not included in the claims 
folder.

The claimant's representative has credibly argued a duty to 
assist violation under the VCAA, and the Board finds that it 
is clear that further assistance would aid in substantiating 
this appeal.  For those reasons, further development is 
necessary for compliance with the provisions of 38 U.S.C.A. 
§§ 5103 and 5103A (West 2000).

In August 2003, the claimant submitted a medical record 
release authorization for his counseling records at the 
Mental Health Services of Southern Oklahoma; for his medical 
records from Dr. Loyd Thayer of Ardmore, Oklahoma; for his 
medical records from Memorial Hospital of Southern Oklahoma 
in Ardmore, Oklahoma; and from M.D. Anderson Hospital and 
Tumor Institute of the University of Texas; from Drs. Henry 
and Hamblin of the Urology Clinic in Ardmore, Oklahoma; and 
from the VAMC, Oklahoma City, Oklahoma.  All of those records 
appear to be already associated with the claims folder except 
for the treatment records from Drs. Henry and Hamblin of the 
Urology Clinic in Ardmore, Oklahoma.  On Remand, the RO must 
obtain the cited records from Drs. Henry and Hamblin of the 
Urology Clinic in Ardmore, Oklahoma.  

The record shows that in a brief and procedural summary 
submitted to the Board by the claimant's representative 
following his videoconference hearing, she called attention 
to a VA orthopedic examination conducted in April 18, 1994, 
which refers to "the last rating exam dated July 7, 1988", 
as well as a report of VA skin examination, conducted in 
April 28, 1994, which also refers to "the last rating exam 
dated July 7, 1988".  The claimant's representative argues 
that the absence of the cited report of a rating examination 
in July 1988 establishes that the claimant's medical records 
are incomplete and thus demonstrates that all of the 
pertinent medical evidence has not been obtained and 
associated with the claims folder.  It is requested that such 
medical evidence be obtained pursuant to VA's duty to assist 
the claimant in obtaining all evidence necessary to 
substantiate his claims.   

As the Board finds that the claimant's application for VA 
disability compensation benefits (VA Form 21-526), received 
October 10, 1990, includes an indication that he previously 
filed a claim for VA hospitalization and medical care, the 
Board concludes that remand is warranted under the provisions 
of the VCAA in order to assist the claimant by obtaining all 
medical evidence identified in the record.  On Remand, the RO 
must obtain all medical records of the claimant pertaining to 
any prior claims for VA disability benefits submitted prior 
to October 1990.  

During the pendency of these appeals, the criteria for 
evaluating skin disorders and scars was revised, effective 
August 30, 2002.  In Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991), the Court held that where a statute or 
regulation changes during the appellate process, the version 
more favorable to the claimant shall apply.  On Remand, the 
RO must review the evaluation of the veteran's service-
connected postoperative scar residual to soft tissue sarcoma 
under those revised criteria, effective August 30, 2002, to 
ascertain whether such criteria warrant a higher disability 
evaluation.  

As to the issue of entitlement to service connection for low 
back disability as secondary to service-connected soft tissue 
carcinoma of the right inner thigh, the Board finds that the 
RO addressed that claim upon a direct or presumptive basis, 
but failed to address the issue of whether any current low 
back disability of the claimant is secondary to his service-
connected soft tissue carcinoma of the right inner thigh.  
Accordingly, that claim must be Remanded to the RO for 
additional development, to include a VA orthopedic and 
neurology examination, with medical opinions, to determine 
whether it is at least as likely as not that the claimant's 
service-connected soft tissue carcinoma of the right inner 
thigh caused or worsened any low back disability currently 
found present.  

The record shows that while the claimant's representative 
submitted additional evidence in support of his claims in 
November 2003, one of the specified items described as a 
buddy statement from J.R. was not included in that evidence.  
As the Board has been informed of the existence of that 
evidence, VA's duty to assist the claimant in obtaining all 
needed evidence to substantiate his claim requires that the 
such document be obtained and associated with the claims 
folder prior to the Board's review.  On Remand, the RO must 
obtain another copy of that document from the claimant's 
representative, and associate that document with the claims 
folder.  

The appellant is hereby notified that he has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The case is Remanded to the RO for the following actions:

1.  The RO should ask the veteran to 
identify specific names, addresses, and 
approximate dates of treatment for all 
health care providers from whom he has 
received treatment for any of the 
conditions which are currently in 
appellate status.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of all 
pertinent records identified by the 
veteran that have not been previously 
secured.  The claimant should further be 
asked to submit any medical evidence in 
his possession which are pertinent to the 
issues currently in appellate status.  In 
any event, the RO should obtain copies of 
all clinical records pertaining to 
treatment of the veteran by Drs. Henry 
and Hamblin of the Urology Clinic in 
Ardmore, Oklahoma. The RO should further 
obtain all clinical records pertaining to 
treatment of the veteran at the VAMC, 
Oklahoma City, since September 2003.  

2.  The RO should obtain all clinical 
records pertaining to prior VA 
examination of the claimant, particularly 
any reports of VA examination of the 
claimant in July 1988.  

3.  The RO must review the evaluation of 
the veteran's service-connected 
postoperative scar residual to soft 
tissue sarcoma under the revised 
criteria, effective August 30, 2002, to 
determine whether such criteria warrant a 
higher disability evaluation for that 
disability.  

4.  The RO must schedule a current VA 
orthopedic and neurology examination of 
the claimant, with medical opinions, in 
order to determine whether it is at least 
as likely as not that the claimant's 
service-connected soft tissue carcinoma 
of the right inner thigh caused or 
worsened any current low back disability.  

5.  The RO must ask the claimant's 
representative to submit another copy of 
the "buddy statement" from J.R. which 
was not included in the evidence 
submitted directly to the Board in 
November 2003.  

6.  When all of the above actions have 
been completed in full, the RO must 
review the entire record, to include all 
testimony offered at the claimant's 
videoconference hearing held in October 
2003, as well as all posthearing evidence 
which has been submitted subsequent to 
that hearing by the claimant's 
representative, and re-adjudicate each of 
the issues in Remand status in light of 
the additional evidence added to the 
record since the Statement of the Case 
issues in February 2003.   

If the benefits sought on appeal remain denied, the claimant 
and his representative should be provided a Supplemental 
Statement of the Case.  That Supplemental Statement of the 
Case must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issue currently on appeal.  An appropriate period of time 
should be allowed for response.

The Court has held that a remand by the Court or the Board 
confers on the appellant or other claimant, as a matter of 
law, the right to compliance with the remand orders.  
Further, the Court stated that where the remand orders of the 
Board are not complied with, the Board itself errs in failing 
to ensure compliance.  Stegall v. West,  11 Vet. App. 268 
(1998).  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



_________________________________________
G. H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



